DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered. Claims 1 – 20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hemaraj et al. (US 2019/0235887 A1), hereinafter Hemaraj.

Claim 1: Hemaraj discloses a user-interactive computing device (see at least, “In various embodiments, the digital assistant device can use personal data, collected device usage data, and other types of collected contextual information, to disambiguate received commands for the proper selection and execution of operations on the digital assistant device,” Hemaraj Abstract), comprising:
one or more processors; and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors (see at least, “For instance, some functions can be carried out by a processor executing instructions stored in memory,” Hemaraj [0026]), implement a method comprising: 
receiving a first indication of a user command to perform a task (see at least, “When voice commands are received by the digital assistant device 110, the digital assistant module 114 can convert the speech command to text utilizing a speech-to-text engine (not shown) to extract identified terms and generate a command representation,” Hemaraj [0029], “By way of brief overview, a command template can include one or more keywords and/or one or more parameters that each have a corresponding parameter type. Each command template generally corresponds to an operation that can be performed on one or more applications 112 installed on a digital assistant device 110. Moreover, a plurality of command templates can correspond to a single operation, such that there are multiple Hemaraj [0030]); 
based on the first indication of the user command, determining to initiate a monitoring mode of operation, the monitoring mode (see at least, “In the event an action dataset is determined not available for a particular application 112 installed on the digital assistant device 110, digital assistant module 114 can either redirect the user to a marketplace (e.g., launch an application marketplace application) to install the appropriate application determined by the server 120 based on the received command, or can invoke an action training program that prompts a user to manually perform tasks on one or more applications to achieve the desired result, the tasks being recorded and stored into a new action dataset by the digital assistant device 110. The digital assistant module 114 can also receive one or more commands from the user (e.g., via speech or text) to associate with the action dataset being generated. If the command includes variable parameters (e.g., optional fields), the action training program can facilitate a definition of such parameters and corresponding parameter types to generate command templates for inclusion in the action dataset being generated. In this way, a command template(s) is associated with at least the particular application designated by the user and also corresponds to the one or more tasks manually performed by the user, associating the generated command template to the task(s) and thus the desired resulting operation,” [0033], “Based on a command representation being received, action matching component 230 can determine whether one or more action datasets stored on the digital assistant device 210 include a command template that corresponds to or substantially corresponds ( e.g., at least 90%) similar) to the received command  representation. In some aspects, a corresponding command template can be identified, and the action Hemaraj [0040]) comprising: 
monitoring, user activity to determine a first response activity event comprising at least one user-activity operation performed by a user on at least one user device (see at least, “The training component 250 can facilitate the generation of an action dataset, among other things. When the training component 250 is invoked, an indication, such as a GUI element, indicating that an action recording session has begun can be presented for display. A prompt to provide the tasks or events required to perform the desired operation can also be presented for display. In this regard, a user can begin by first launching an application for which the operation is associated with, and proceed with providing inputs to the application (i.e., (performing the requisite tasks). The inputs can be recorded by the digital assistant device 210, and the training component 250 can listen for, parse, identify, and record a variety of attributes of the received inputs, such as long or short presses, time delays between inputs, references to GUI elements interacted with, field identifiers, application links activated based on received inputs (e.g., deep links), and the like. The recorded inputs and attributes (e.g., event data) can be stored, sequentially, in an event sequence, and stored into a new action dataset. The application launched is also identified, and any metadata or application identifying information, such as operating system, operating system version, application version, paid or free version status, and more, can be determined from associated application metadata and also stored into the new action dataset. When the desired operation is completed (i.e., all requisite tasks/events performed), a user can activate a training termination button, which can be presented as a floating button or other input mechanism that is preferably positioned away from an active portion of the display. Other termination methods are also Hemaraj [0049]); 
determining first contextual information associated with the first response activity event (see at least, “In some aspects, one or more portions of (e.g., terms, keywords, parameters) received command representations and/or selected and executed action datasets can be stored in associated profile information with or without substantially contemporaneous contextual information detected by digital assistant device 210 for future use. In some aspects, these parsed and stored portions can be stored in profile information on the digital assistant device 210 or digital assistant server, and can further be associated with one of a plurality of corresponding application metadata, usage ( e.g., time of use) history, corresponding location (e.g., location of use) history, or other like characteristics, which can be detected and stored by the digital assistant device 210 or digital assistant server in association with application or action dataset selection and/or usage. As such, in some aspects, if the digital assistant device 210 or digital assistant server determines that a plurality of action datasets are relevant to a received command representation, the digital assistant device 210 or digital assistant server can detect current contextual information (e.g., location, time, recent application usage history, currently-opened application) and determine whether a threshold confidence level can be determined that either of the determined relevant action datasets is related to one or more portions of stored profile information or application characteristics of such portions,” Hemaraj [0047]);
associating the first response activity event, comprising the at least one user-activity operation performed by the user, with the task, wherein associating the first response activity event with the task comprises associating the first contextual information with the first response activity event (see at least, “Storing profile information with collected contextual information and/or application characteristics can enable the digital assistant device 210 or digital assistant server analyze and determine patterns or make confidence determinations through determined temporal relationships, location-based Hemaraj [0047]), and wherein the first contextual information distinguishes between the first response activity event associated with the user command and a second response activity event associated with the user command (see at least, “If the command representation does not correspond to 810 or is not determined relevant to multiple (e.g., two or more) action datasets, the digital assistant device or server can determine that the command representation is ambiguous (e.g., is missing a parameter). For example, if no action datasets correspond to "Play Simon," the digital assistant device or server can be able to determine that "Play" is generally associated with playing music (or other form of media), but is unable to determine which music to play based on "Simon". In this case, the command representation is missing a parameter-which song or artist (or other characteristics of media) to play. If a parameter is determined missing or necessary to disambiguate the command representation, the digital assistant device or server can go through a similar process as described in steps 815, 820 and 825, to determine whether the parameter can be hypothesized with reasonable certainty from stored profile information, detected contextual information, or cloud-sourced dominance Otherwise, in some embodiments, the digital assistant device can present a GUI prompt to request 855 the parameter from the user,” Hemaraj [0073]); 
subsequent to associating the first response activity event with the task, receiving a second indication of the user command to perform the task (see at least, “Turning now to FIG. 8, another embodiment of a process flow or method 800 for FIG. 8 depicts an overview of the process 800 to disambiguate a received command 810 (i.e., command representation) for determining, interpreting, Hemaraj [0070]); 
determining current contextual information (see at least, “It is further contemplated that if two or more action datasets are determined equally relevant to a received command, each action dataset can be retrieved from the server, and the digital assistant device can provide for display a listing of the determined relevant action datasets for selection and execution. In some embodiments, contextual information (e.g., current location, location history, previously-received and/or executed actions, previously-received commands or parameters parsed therefrom, demographic user information, search history, application usage history, application metadata) collected and/or determined by the digital assistant device can be analyzed and factored into a selection of a most-relevant action dataset. In some aspects, the contextual information can be stored in a memory of the digital assistant device to maintain privacy, and in this regard, the digital assistant device can determine and select the most relevant action dataset. In some further aspects, the contextual information can be communicated from the digital assistant device to the server, such that the contextual information, among other things is associated with a user and/or device profile (referred to herein as "profile information") that is stored on the server and associated with the digital assistant device. In this way, if two or more action datasets are determined equally relevant to a command received from a device associated with the profile information, the server can analyze the contextual information to determine and select the most-relevant action dataset. In some aspects, each action dataset determined relevant to a received Hemaraj [0024]); 
based on the second indication of the user command, the first contextual information, and the current contextual information, determining the first response activity event, comprising the at least one user-activity operation performed by the user, associated with the task (see at least, “The digital assistant device or server can perform an analysis (e.g., confidence or probability determination) to see if the received command representation matches or corresponds to 410 two or more possible action datasets based on the command templates associated therewith. In some aspects, a command representation commonly utilized by particular user to invoke a particular operation(s) of an action dataset can be utilized by other users to invoke completely different operation(s) (i.e., of different action datasets). For example, User A may say "Play Simon" to have her digital assistant device play music by Paul Simon, while User B may say "Play Simon" to have her device play music by Carly Simon. In this case, the command representation can correspond to ( e.g., has a threshold similarity to) at least two possible command templates of different action datasets, and the digital assistant device can inquire 815 (i.e., generate a query to search) for a local or user-specified action dataset to associate with the command representation,” Hemaraj [0070]),” ; and 
causing the at least one user-activity operation to be performed to facilitate carrying out the task (see at least, “In the depicted flow and by way of non-limiting example, the digital assistant device has only reached step 815 because there was no determined probable correlation between the command representation at 810, however, at step 815, the digital assistant device can access and employ stored profile information and/or device usage data (e.g., utilized features, applications, Hemaraj [0071], “When an action is invoked based on a determination that a received command or command representation corresponds to an action dataset, the digital assistant device can reproduce (e.g., emulate, invoke, execute, perform) the recorded series of events associated with the corresponding action dataset, thereby performing the desired operation,” Hemaraj [0020]).

Claim 2: Hemaraj discloses the user-interactive computing device of claim 1, wherein the method further comprises: storing in a data store, a record of the association of the first response activity event and the task; based on an analysis of a plurality of records of associations of response activity events and the task, determining a response activity pattern comprising a plurality of associations of the task and the at least one user-activity operation performed; and utilizing the response activity pattern and the second indication of the user command to determine the first response activity event associated Hemaraj [0024], “In the depicted flow and by way of non-limiting example, the digital assistant device has only reached step 815 because there was no determined probable correlation between the command representation at 810, however, at step 815, the digital assistant device can access and employ stored profile information and/or device Hemaraj [0071]).

Claim 3: Hemaraj discloses the user-interactive computing device of claim 2, wherein the method further comprises: generating a response profile based on the determined first response activity pattern (see at least, “The digital assistant device can receive, among other things, application identifying information, a recorded series of events, and a set command templates, among other things, to generate a new action dataset that can be retrieved, interpreted and/or invoked by the digital assistant device, simply based on a determination, by the digital assistant device, that a received command or command representation is associated with the action dataset. When an action is invoked based on a determination that a received command or command representation corresponds to an action dataset,
Hemaraj [0020], “For a more granular implementation, an action dataset profile including a list of action datasets or action signatures stored on the digital assistant device can be communicated to the server. In this way, only missing or updated action datasets can be distributed to the digital assistant device,” Hemaraj [0023]).

Claim 4: Hemaraj discloses the user-interactive computing device of claim 3, wherein the method further comprises: storing the response profile to be available to other user-interactive computing devices (see at least, “In some further embodiments, the server can distribute one or more stored actions datasets to a plurality of digital assistant devices in communication with the server. In this way, each digital assistant device can receive action datasets or portions thereof ( e.g., command templates) from the server. The action datasets can be distributed to the digital assistant devices in a variety of ways. For instance, in an embodiment, the server can freely distribute any or all determined relevant action datasets to digital assistant devices… “For a more granular implementation, an action dataset profile including a list of action datasets or action signatures stored on the digital assistant device can be communicated to the server. In this way, only missing or updated action datasets can be distributed to the digital assistant device,” Hemaraj [0023]).

Claim 5: Hemaraj discloses the user-interactive computing device of claim 4, wherein storing the response profile to be available to other user-interactive devices comprises: publishing the response profile on a server that is accessible to the other user-interactive devices (see at least, “In some further embodiments, the server can distribute one or more stored actions datasets to a plurality of digital assistant devices in communication with the server. In this way, each digital assistant device can receive Hemaraj [0023]).

Claim 6: Hemaraj discloses the user-interactive computing device of claim 5, wherein the method further comprises: based on monitoring the user activity, determining an indication of the at least one user device; and including the indication of the at least one user device in the published response profile (see at least, “In some embodiments, contextual information (e.g., current location, location history, previously-received and/or executed actions, previously-received commands or parameters parsed therefrom, demographic user information, search history, application usage history, application
metadata) collected and/or determined by the digital assistant device can be analyzed and factored into a selection of a most-relevant action dataset. In some aspects, the contextual information can be stored in a memory of the digital assistant device to maintain privacy, and in this regard, the digital assistant device can determine and select the most relevant action dataset. In some further aspects, the contextual information can be communicated from the digital assistant device to the server, such that the contextual information, among other things is associated with a user and/or device profile (referred to herein as "profile information") that is stored on the server and associated with the digital assistant device. In this way, if two or more action datasets are determined equally relevant to a command
received from a device associated with the profile information, the server can analyze the contextual information to determine and select the most-relevant action dataset. In some aspects, each action Hemaraj [0024]).

Claim 7: Hemaraj discloses the user-interactive computing device of claim 1, wherein the at least one user device on which the user-activity is monitored is the user-interactive computing device (see at least, “The training component 250 can facilitate the generation of an action dataset, among other things. When the training component 250 is invoked, an indication, such as a GUI element, indicating that an action recording session has begun can be presented for display. A prompt to provide the tasks or events required to perform the desired operation can also be presented for display. In this regard, a user can begin by first launching an application for which the operation is associated with, and proceed with providing inputs to the application (i.e., (performing the requisite tasks). The inputs can be recorded by the digital assistant device 210, and the training component 250 can listen for, parse, identify, and record a variety of attributes of the received inputs, such as long or short presses, time delays between inputs, references to GUI elements interacted with, field identifiers, application links activated based on received inputs (e.g., deep links), and the like. The recorded inputs and attributes (e.g., event data) can be stored, sequentially, in an event sequence, and stored into a new action dataset. The application launched is also identified, and any metadata or application identifying information, such as operating system, operating system version, application version, paid or free version status, and more, can be determined from associated application metadata and also stored into the new action dataset. When the desired operation is completed (i.e., all requisite tasks/events performed), a user can activate a training termination button, which can be presented as a floating Hemaraj [0049]).

Claim 8: Hemaraj discloses the user-interactive computing device of claim 1, wherein the first indication of a user command to perform the task is received as a voice command (see at least, “When voice commands are received by the digital assistant device 110, the digital assistant module 114 can convert the speech command to text utilizing a speech-to-text engine (not shown) to extract identified terms and generate a command representation,” Hemaraj [0029]).

Claim 9: Hemaraj discloses the user-interactive computing device of claim 1, wherein monitoring the user-activity to determine the first response activity event comprises monitoring a plurality of user devices (see at least, “Turning now to FIG. 5, an embodiment of a process flow or method 500 for distributing actionable operations (i.e., action datasets) for a crowd-sourced digital assistant network is described. At step 510, a server device, such as digital assistant server 310 of FIG. 3, can receive a command transmitted from a digital assistant device, such as digital assistant device 210 of FIG. 2. The command can include, among other things, an alphanumeric text representation of a spoken command that was detected by the digital assistant device. To this end, the digital assistant device can employ a speech-to-text engine or 3rd-party service to convert the detected spoken command to alphanumeric text before it is communicated to the server device,” Hemaraj [0060], “At step 520, the server device can determine, among other things, that the received command corresponds to an action dataset that is stored by the server device. The action dataset can be one of many action datasets stored by the server device, and can be stored in a local memory or a database, such as database 140 of FIG. 1, that is in communication with the server device. A stored action dataset can be generated by any computing Hemaraj [0061]).

Claim 10: Hemaraj discloses the user-interactive computing device of claim 1, wherein determining to initiate the monitoring mode of operation comprises: determining that the user command does not correspond to a pre-determined response action to be initiated by the user-interactive computing device; and in response to determining that the user command does not correspond to a pre-determined response action, causing the user-interactive computing device to enter a failure state wherein the user-interactive computing device is operable to learn a new response action based on the monitoring, of the user-activity occurring subsequent to the received first indication of the user command mode (see at least, “In the event an action dataset is determined not available for a particular application 112 installed on the digital assistant device 110, digital assistant module 114 can either redirect the user to a marketplace (e.g., launch an application marketplace application) to install the appropriate application determined by the server 120 based on the received command, or can invoke an Hemaraj [0033], “Based on a command representation being received, action matching component 230 can determine whether one or more action datasets stored on the digital assistant device 210 include a command template that corresponds to or substantially corresponds ( e.g., at least 90%) similar) to the received command  representation. In some aspects, a corresponding command template can be identified, and the action dataset of which the corresponding command template is stored in is selected for interpretation by action executing component 240. In some other aspects, a corresponding command template cannot be identified, and either the training component 250 can be invoked, or the received command is communicated to the digital assistant server (depicted as server 120 of FIG. 1 and digital assistant server 310 of FIG. 3) via the server interfacing component 260,” Hemaraj [0040]).

Claim 11 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons.

Claim 12 is substantially similar in scope to claim 10 and therefore is rejected for the same reasons.

Claim 13 is substantially similar in scope to claim 2 and therefore is rejected for the same reasons.

Claim 14: Hemaraj discloses the computer-implemented method of claim 13, further comprising: determining a confidence score for the response activity pattern, the confidence score is determined based on a number of the plurality of records having similar associations of the user command and the at least one user-activity operation performed, wherein the confidence score indicates a probability that the first response activity event is associated with the user command (see at least, “The digital assistant device can determine 710 whether the command representation 710 matches or corresponds to a
known (e.g., stored, available, indexed) command template associated with one or more action datasets, as described herein. A match or correspondence can be determined based on, among other things, a determined threshold similarity or calculated confidence level for similarity between the
obtained command representation 710 and one or more command templates, each command template being associated with an action dataset, such as described in accordance with FIG. 4, stored in a repository of action datasets stored on the digital assistant device or digital assistant server,” Hemaraj [0068], “The digital assistant device or server can perform an analysis (e.g., confidence or probability determination) to see if the received command representation matches or corresponds to 410 two or more possible action datasets based on the command templates associated therewith,” Hemaraj [0070]).

Claim 15 is substantially similar in scope to claim 3 and therefore is rejected for the same reasons.

Claim 16: Hemaraj discloses the computer-implemented method of claim 15, further comprising: associating the response profile with a time or location, wherein the task corresponds with the time or location (see at least, “In some aspects, one or more portions of (e.g., terms, keywords, parameters) 
detected by digital assistant device 210 for future use. In some aspects, these parsed and stored portions can be stored in profile information on the digital assistant device 210 or digital assistant server, and can further be associated with one of a plurality of corresponding application metadata,
usage (e.g., time of use) history, corresponding location (e.g., location of use) history, or other like characteristics, which can be detected and stored by the digital assistant device 210 or digital assistant server in association with application or action dataset selection and/or usage. As such, in some aspects, if the digital assistant device 210 or digital assistant server determines that a plurality of action datasets
are relevant to a received command representation, the digital assistant device 210 or digital assistant server can detect current contextual information (e.g., location, time, recent application usage history, currently-opened application) and determine whether a threshold confidence level can be determined that either of the determined relevant action datasets is related to one or more portions of stored profile information or application characteristics of such portions,” Hemaraj [0047]).

Claim 17 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons.

Claim 18 is substantially similar in scope to claim 2 and therefore is rejected for the same reasons.

Claim 19: Hemaraj discloses the computerized system of claim 17, wherein causing the at least one user-activity operation to be performed to facilitate carrying out the task comprises: initiating the at least one user-activity operation on the at least one user device (see at least, “When an action is invoked based on a determination that a received command or command representation corresponds to an action dataset, the digital assistant device can reproduce (e.g., emulate, invoke, execute, perform) the Hemaraj [0020]).

Claim 20: Hemaraj discloses the computerized system of claim 17, wherein the user command comprises at least one of: a spoken command, a gesture, and a physical interaction (see at least, “When voice commands are received by the digital assistant device 110, the digital assistant module 114 can convert the speech command to text utilizing a speech-to-text engine (not shown) to extract identified terms and generate a command representation,” Hemaraj [0029], “The I/O ports 918 allow computing device 900 to be logically coupled to other devices, including I/O components 920, some of which can be built in. Illustrative components include a microphone, joystick, game pad, satellite dish, scanner, printer, wireless device, etc. The I/O components 920 can provide a natural user interface (NUI) that processes air gestures, voice, or other physiological inputs generated by a user. In some instances, inputs can be transmitted to an appropriate network element for further processing. An NUI can implement any combination of speech recognition, touch and stylus recognition, facial recognition, biometric recognition, gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, and touch recognition associated with displays on the computing device 900. The computing device 900 can be equipped with depth cameras, such as stereoscopic camera systems, infrared camera systems, RGB camera systems, and combinations of these, for gesture detection and recognition. Additionally, the computing device 900 can be equipped with accelerometers or gyroscopes that enable detection of motion. The output of the accelerometers or gyroscopes can be provided to the display of the computing device 900 to render immersive augmented reality or virtual reality,” Hemaraj [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652